Judge DELINE
dissenting: *
It is my opinion that United States v. Harris, 29 M.J. 169 (C.M.A.1989), is not controlling in the case at bar. I agree with the first half of the Harris case which held that persons apprehending must possess specific intent to apprehend. The military policeman in the Harris case was pressed at trial on whether he intended to apprehend when he entered into a high speed chase with Private First Class Harris. He steadfastly maintained that he did not. The issue of lack of intent to apprehend, however, is not present in the case at issue. In Private Nocifore’s case, the officer intended to apprehend and the accused knew it. Private Nocifore pled guilty to the offense at trial — Harris did not. The accused, as he ran, attempted to separate himself from damning evidence as well. I believe the second half of the Harris case is dictum and, therefore, should not be controlling in Private Nocifore’s case.
The majority opinion acknowledges that the arresting officer had the intent to apprehend. Their reason for reversal rests on the second half of the Harris case which they interpret as part of the ruling. Accordingly, the majority states that Harris was actually decided on two issues, the “intent” issue and the “flight” issue. I disagree. Black’s Law Dictionary 409 (5th ed. 1979) defines “dictum” as:
an observation or remark made by a judge in pronouncing an opinion upon a cause, concerning some rule, principle, or application of law, or the solution of a question suggested by the case at bar, but not necessarily involved in the case or essential to its determination; ____ Statements and comments in an opinion concerning some rule of law or legal proposition not necessarily involved nor essential to determination of the case in hand are obiter dicta____
The essential part in the Harris ruling was merely the determination of the intent of the apprehending officer. Once made, it negated the necessity of a decision on what constituted “resisting” apprehension.
The majority states they “do not read the opinion [in the Harris case] to state that all incidents involving flight or elusion are now removed from the umbrella of UCMJ Article 95.” Accordingly, they advocate that future courts must proceed on a case *772by ease basis, thereby leaving the issue of what constitutes “resisting” open to further interpretation. They do not believe, however, that Private Nocifore’s actions constituted resisting apprehension. The Manual for Courts-Martial, United States, 1984, Part IV, paragraph 19c(l)(c) is clear. Flight alone is enough to satisfy the Manual’s definition of “resistance”.
To allow Harris to stand for the principle that flight alone is insufficient in all cases would lead to some interesting situations. For example, suppose the other two individuals involved with Private Noeifore had decided to run at the same time but in opposite directions. The remaining police officer would first have to make a decision on which one to chase. If his chase was successful, he would have only apprehended one of the other two and that individual, free of drugs, would have committed no crime. Police officers outnumbered by suspects will often be at such a disadvantage — the Harris decision as broadly construed in the case at hand only helps frustrate law enforcement. This interpretation places police with a right to apprehend in a situation where flight can be used to hinder their efforts with no fear of sanctions.
The majority would have us believe that the person who defies authority and necessitates a foot race, has done nothing wrong. It is difficult enough for law enforcement personnel to perform their duties without adding to their frustrations by requiring them to chase down individuals they intend to apprehend. If a suspect can outrun the authorities and/or successfully destroy evidence during his flight, he can significantly hinder the proper efforts of law enforcement officials and yet have committed no crime by running. I believe UCMJ Article 95 was intended not only to protect these officials but to make it a punishable offense to hamper their efforts.
The suggestion in Harris that regulations be passed to make mere flight punishable places the government in an awkward situation. To do so raises the maximum punishment for resisting apprehension from a bad-conduct discharge and one year of confinement to a dishonorable discharge and two years of confinement. If a portion of the court’s intent is to not punish individuals for the act of running away from a police official, they have suggested an alternative that increases the punishment.
The facts alone distinguish this case from Harris. The second half of the Harris decision was not essential to the findings and was dictum. To conclude otherwise is to place an additional, unessential burden on law enforcement personnel.
I would affirm the findings of guilty of Charge II and its Specification.

 Judge Donald A. Deline took final action on this decision prior to his reassignment.